PER CURIAM
*709Petitioner appeals a judgment that dismissed his petition for post-conviction relief as untimely under ORS 138.510(3). On appeal, petitioner argues that he suffers from mental disabilities that prevent him from making timely decisions, including whether to file a post-conviction petition, and that his untimely filing should therefore be excused under the "escape clause" of ORS 138.510(3). That argument is foreclosed by our decision in Fisher v. Belleque , 237 Or. App. 405, 411, 240 P.3d 745 (2010), rev. den. , 349 Or. 601, 248 P.3d 419 (2011) (holding that the petitioner's mental illness, which rendered him incapable of appreciating the significance of publicly available information, was not sufficient to trigger the escape clause of ORS 138.510(3) ); see Hernandez-Zurita v. State of Oregon , 290 Or. App. 621, 630, --- P.3d ---- (2018) (rejecting an argument that Fisher was overruled by Verduzco v. State of Oregon , 357 Or. 553, 355 P.3d 902 (2015), and adhering to Fisher 's reasoning). To the extent that petitioner also advances an argument that the court should have permitted his late filing under principles of due process, we reject that undeveloped argument without discussion.
Affirmed.